DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for allowance:  
		Regarding claims 1 and 15, the closest prior art of record Wade et al. (U.S. 10,127,409 B1), discloses a technique for prevention of false tamper positives experienced by an electronic device by use of a custom profile. The technique includes electrically coupling a conductive trace to a tamper monitoring component for use in tamper detection on the trace. Upon occurrence of the threshold voltage on the conductive trace, a tamper event is detected. A second conductive trace is monitored over time to determine behavior of the device. If the device is likely to trigger tamper responses in response to change in environment, the threshold voltage is changed to tamper positives triggered by environment.
		However, Wade et al. either singularly or in combination, fail to anticipate or render obvious a computer-implemented method/system for detecting a tamper event comprising: receiving, from one or more sensors on an integrated module, data indicating one or more of light, acceleration, magnetic field, rotation, temperature, pressure, humidity, and audio; transmitting, to a microcontroller/evaluation engine coupled to the integrated module, the received data from the one or more sensors: determining, via the microcontroller, the received data exceeds one or more configurable thresholds of the tamper event, in combination with all the other limitations in the claim as claimed and defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864